Citation Nr: 0739408	
Decision Date: 12/14/07    Archive Date: 12/19/07

DOCKET NO.  05-22 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for an ulcer. 

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for prostate cancer, to 
include as due to exposure to Agent Orange (originally clamed 
as a prostate condition). 

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

4.  Entitlement to service connection for hearing loss. 

5.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to 
February 1968.  He served in the Republic of Vietnam from 
March 13, 1967 to March 13, 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, wherein the RO found that new and material 
evidence had not been received to reopen a claim for service 
connection for prostate cancer, to include as due to exposure 
to Agent Orange( originally claimed as a prostate condition).  
By the same May 2004 rating action, the RO denied service 
connection for PTSD, hearing loss, tinnitus, and an ulcer.  
The veteran timely appealed the May 2004 rating action to the 
Board.  

The Board notes that as the veteran resides in Rhode Island, 
the Agency of Original Jurisdiction is the Providence, Rhode 
Island RO.  As such, the issues are considered to be on 
appeal therefrom.

The Board also notes that in an October 2005 written argument 
to the RO, the veteran's representative appeared to have 
raised the issue of entitlement to service connection for an 
acquired psychiatric disorder, other than PTSD (see, 
Statement of Accredited Representative, dated in October 
2005, pages (pgs.) 2, 3).  This issue is hereby referred to 
the RO for appropriate action.

After certification of the case to the Board, the veteran's 
representative submitted  VA progress notes, dating from 
August to December 2005, and waived initial RO consideration 
of this evidence on behalf of the veteran (see, November 2007 
written argument, prepared by the veteran's representative).  
See 38 C.F.R. § 20.1304 (2007).  


FINDINGS OF FACT

1.  There is no evidence of an ulcer during service and no 
competent medical evidence linking any current ulcer disease 
to service; an ulcer was not manifested to a compensable 
degree within one year of separation from service.

2.  The veteran does not currently have hearing loss in 
either ear for VA compensation purposes, tinnitus or PTSD. 

3.  By a May 2002 rating action, the RO denied the veteran's 
claim for service connection for benign prostate hypertrophy, 
claimed as a prostate condition, and sent him notice of this 
denial that same month.  The veteran did not initiate an 
appeal.

4.  The evidence received subsequent to the May 2002 rating 
decision does not relate to an unestablished fact, and is 
cumulative or redundant of evidence previously before the 
agency.


CONCLUSIONS OF LAW

1.  An ulcer disease was not incurred in or aggravated by 
active service, nor may it be presumed to have been incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).

2.  Service connection for hearing loss is not warranted. 38 
U.S.C.A. §§ 1110; 38 C.F.R. §§ 3.303, 3.385 (2007).

3.  Tinnitus was not incurred in or aggravated by active 
service.  
38 U.S.C.A. § 1110; 38 C.F.R. §3.304(f) (2007).

4.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304(f) (2007).

5.  The May 2002 rating action, wherein the RO denied service 
connection for benign prostatic hypertrophy (claimed as 
prostate condition), is final. 
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 20.200, 
20.201, 20.202, 20.302, 20.1103 (2007).

6.  New and material evidence has not been received to reopen 
the claim for service connection for prostate cancer, to 
include as due to exposure to Agent Orange (clamed as a 
prostate condition).  38 U.S.C.A. §§ 5103, 5103A, 5108 (West 
2002); 38 C.F.R. §§ 3.156, 3.159 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007).

Duty to notify

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that under the VCAA, VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).

In Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents 
(e.g., statements or supplemental statements of the case), 
was required.  The Federal Circuit further held that such a 
letter should be sent prior to the appealed rating decision 
or, if sent after the rating decision, before a 
readjudication of the appeal. Id.

Service Connection Claims 

VA provided the veteran with notice on the Pelegrini II VCAA 
elements in an February 2004 letter.  The letter did not 
explicitly tell the veteran to submit all relevant evidence 
in his possession.  The letter did, however, tell him to let 
VA know of any evidence he thought would support his claim, 
that it was his responsibility to make sure that VA received 
all requested records not in the possession of a Federal 
entity, and told him where to send what "we need."  

In Pelegrini II, the Court also held that VCAA notice should 
be given before an initial agency of original jurisdiction 
(AOJ) decision is issued on a claim.  Pelegrini II, 18 Vet. 
App. at 119-120.  In this case, notice was provided before 
the AOJ's May 2004 denial of the veteran's claim for service 
connection for an ulcer, hearing loss, tinnitus and PTSD.   

Moreover, in regard to the lack of notice regarding the 
assignment of a disability rating(s) or an effective date(s), 
since the claims for service connection for an ulcer, hearing 
loss, tinnitus, and PTSD are being denied, and, as will be 
discussed below, his petition to reopen a previously denied 
claim for prostate cancer is not being reopened because new 
and material evidence has not been submitted, no disability 
rating(s) or effective date(s) can be assigned.  These 
matters are moot so any lack of appropriate notice did not 
result in prejudice to the veteran.  Thus, the Board finds 
that the purpose behind the notice requirements has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims.  




New and Material Evidence Claim

In addition, as this case involves the issue of whether new 
and material evidence has been submitted to reopen a 
previously denied claim for service connection for prostate 
cancer, originally claimed as benign prostatic hypertrophy, 
additional notice must be provided pursuant to Kent v. 
Nicholson, 20 Vet. App. 1, 9-10 (2006).

In Kent, the Court determined that VA must advise a claimant 
as to the type of evidence needed to reopen a claim, i.e., 
the meaning of the terms "new" and "material", in addition to 
what is required to substantiate each element of a service 
connection claim.  See also Dingess/Hartman, supra. The Court 
further held that, under 38 U.S.C. § 5103(a), VA is required 
to notify the appellant of what constitutes "material" 
evidence in the context of his or her particular claim to 
reopen, which includes notice as to the basis on which the 
underlying claim for service connection was previously denied 
by VA.

In the present case, the May 2004 rating decision explained 
to the veteran in detail why the claim was being denied and 
what evidence would be necessary to reopen - "evidence of a 
current disability, evidence of incurrence or aggravation of 
a disease or injury in service, and evidence of a nexus, or 
line, between the in-service injury or disease and the 
current disability."  "Service connection maybe be granted 
on a presumptive basis under 38 C.F.R. § 3.309(a) for ulcer 
condition if this condition is manifested to a compensable 
degree (severe enough to be evaluated at least 10 percent 
disabling) within a one year after military discharge."  A 
VCAA notice letter was provided to the veteran in February 
2004, which described what evidence was needed to support his 
service connection claim.  The claim was then readjudicated 
by the Statement of the Case in June 2005.  Hence, the 
veteran has been afforded the notice that is required under 
the VCAA and Kent.

Accordingly, Board holds that the veteran, in fact, was 
provided with a meaningful opportunity to participate in his 
claims by VA.  The veteran also presented written arguments 
in support of his claims and was assisted by his accredited 
representative.  Thus, the Board concludes that any defect in 
notice, if it were held to exist, would be rendered harmless 
in the present case.  Mayfield v. Nicholson, 
19 Vet. App. 103 (2005) rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006); Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).

Duty to Assist-all claims

In general, regard to all the duty to notify and assist 
requirements, as discussed below, the veteran was afforded a 
meaningful opportunity to present evidence and argument and 
to participate in his appeal.  In this case, the veteran was 
informed of his and the VA's respective responsibilities to 
identify and obtain relevant evidence, and was requested to 
submit any evidence supporting his claims to the VA in the 
above-referenced VCAA letter.  In the June 2005 Statement of 
the Case (SOC), the veteran was again informed of all the 
applicable laws and regulations pertinent to his claims.  In 
addition, all relevant service and post-service VA and 
private examination and clinical treatment reports, along 
with statements of the veteran, have been associated with the 
claims files.   

Regarding VA's duty to assist the appellant with his claim 
for service connection for an ulcer, the veteran has not been 
afforded a VA compensation and pension examination to 
determine the nature and etiology of his currently diagnosed 
peptic ulcer disease (PUD).  Inasmuch as service treatment 
records (STRs) are negative for any subjective complaints or 
clinical findings and diagnoses of any ulcer disease, and 
there is no other competent finding of any relationship 
between the veteran's PUD and his military service, there is 
no reasonable possibility that a VA examination would result 
in findings favorable to the veteran.  Accordingly, the Board 
finds that a VA examination is not necessary.  See Wells v. 
Principi, 326 F. 3d 1381 (Fed. Cir. 2003).

The veteran has not been afforded a VA compensation and 
pension examination to evaluate his claimed PTSD and hearing 
gloss.  He has, however, undergone VA examinations that 
included all necessary diagnostic testing and evaluations.  
Inasmuch as these evaluations did not reveal PTSD or hearing 
loss for VA compensation purposes, and there is no other 
competent finding of the aforementioned disabilities, there 
is no reasonable possibility that a VA examination(s) would 
result in findings favorable to the veteran.  Accordingly, 
the Board finds that a VA examination(s) is not necessary.  
Wells, supra.

Finally, the Board observes that that the veteran is in 
receipt of disability benefits administered by the Social 
Security Administration (SSA) (see, VA outpatient report, 
dated in February 2006).  As the veteran has not maintained 
that the aforementioned SSA records are relevant to the 
instant claims, VA is not required to obtain them prior to 
appellate consideration.  Murincsak v. Derwinski, 2 Vet. App. 
363, 372 (1992).

For these reasons, it is not prejudicial to the appellant for 
the Board to proceed to finally decide the claims on appeal.

II.  Service Connection Claims

A.  Laws and Regulations

Service Connection-general criteria

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303(a).  There are some 
disabilities, such as ulcers and sensorineural hearing loss 
for which service connection may be presumed if the disorder 
is manifested to a degree of 10 percent or more within one 
year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b).  When a condition noted during service is not shown 
to be chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Hearing Loss-criteria

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria. Audiometric testing measures threshold hearing 
levels (in decibels) over a range of frequencies (in Hertz).  
Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  The 
determination of whether a veteran has a disability based on 
hearing loss is governed by 38 C.F.R. § 3.385.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

PTSD-criteria

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125; a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  See 38 C.F.R. § 3.304(f). See also Cohen v. Brown, 
10 Vet. App. 128 (1997).

The evidence necessary to establish the occurrence of a 
stressor during service to support a diagnosis of PTSD will 
vary depending upon whether the veteran engaged in "combat 
with the enemy" as established by official records.  If VA 
determines that the veteran engaged in combat with the enemy 
and an alleged stressor is combat-related, then the veteran's 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required providing that such 
testimony is found to be "satisfactory," i.e., credible, and 
"consistent with the circumstances, conditions, or hardships 
of service."  38 C.F.R. § 3.304(f).

Agent Orange-criteria

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975 shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service. The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975. "Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam. 38 U.S.C.A. § 
1116(f); 38 C.F.R. § 3.307(a)(6)(iii).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), soft-tissue sarcomas (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma), diabetes, and chronic lymphocytic leukemia.  
38 C.F.R. § 3.309(e).  

Further, VA regulation provides that with chronic disease 
shown as such in service (or within the presumptive period 
under 38 C.F.R. § 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim. 38 C.F.R. 3.303(b).

Service connection may be granted for any disease diagnosed 
after service when all the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d); 
Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

B.  Analysis

Ulcer

The veteran claims that he has peptic ulcer disease due to 
service.

After a careful review of the evidence of record, the Board 
finds that service connection for an ulcer is not warranted.  
In reaching the foregoing, the Board observes that the record 
contains clinical evidence of an ulcer disease, currently 
diagnosed as PUD (see, VA outpatient report, dated in May 
2005).  

Thus, the remaining question in the veteran's case is whether 
any current peptic ulcer disease is related to his period of 
active military service.  To that end, STRs are entirely 
devoid of any subjective complaints and or clinical findings 
and diagnoses of any ulcer disease.  Indeed, a February 1968 
service separation examination report reflects that the 
veteran's gastrointestinal system was found to have been 
"normal."  In fact, the first clinical reference to peptic 
ulcer disease is shown in the late 1990's, (see, November 
1998 VA treatment record, containing a diagnosis of peptic 
ulcer disease).  There is no evidence that the veteran sought 
treatment for any peptic ulcer disease or related condition 
until the late 1990's, decades after service ended in 1968.  
This extended period without treatment weighs against the 
claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 
230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be 
rebutted by the absence of medical treatment for the claimed 
condition for many years after service).

Furthermore, none of the medical evidence suggests an 
etiological link between any current PUD and any incident of 
service.  

While the veteran is competent to report symptoms of an ulcer 
disease, as they comes to him through the senses, he is not 
competent as a lay person to provide opinions on medical 
causation.  Layno v. Brown, 6 Vet. App. at 470.  There is no 
competent medical evidence relating the veteran's ulcer 
disease-diagnosed as peptic ulcer disease, or evidence of it 
during service or within one year of service separation in 
February 1968.  The veteran has not reported pertinent 
symptoms in service, nor has he reported a continuity of 
pertinent symptomatology since service. The preponderance of 
the evidence is against the claim for service connection for 
an ulcer disease, currently diagnosed as PUD, there is no 
doubt to be resolved, and it is denied.

Hearing Loss and Tinnitus

The veteran maintains, through his representative, that he 
has hearing loss and tinnitus as a result of having served as 
a security policeman during active military service.  (see, 
October 2005, Statement of Accredited Representative in 
Appealed Case page (pg.) 3)).  Service personnel records 
reflect that he the veteran was assigned to the 377th, 
Security Police Squadron, Air Policeman (Security) at Tan Son 
Nhut Airfield, Republic of Vietnam.  

Having reviewed the complete record, the Board finds that the 
evidence establishes that the veteran does not have a 
bilateral hearing loss disability as defined by 38 C.F.R. § 
3.385.

In reaching this conclusion, the Board notes that the veteran 
underwent a routine audiometric test at enlistment into 
service to determine if he had sustained any hearing loss due 
to noise exposure.  However, the results of this evaluation 
did not reveal that the veteran had auditory threshold of 
greater than 40 decibels in any of the frequencies of 500, 
1000, 2000, 3000, or 4000 Hertz in either ear, or an auditory 
threshold greater than 26 in any three of those frequencies 
in either ear.

Service treatment records (STRs) reflect that in January 
1966, the veteran received treatment for otitis media, 
"obvious pus level visible," the remainder of the STRs are 
devoid of any further subjective complaints or clinical 
findings of any hearing loss for VA compensation purposes.  
To this end, while a February 1968 audiometric test reflects 
decreased auditory threshold findings as compared to those 
recorded at enlistment, however, they did not reveal hearing 
loss in either ear for VA compensation purposes.  That same 
examination report reflects that the veteran's ears were 
found to have been clinical "normal." 

Post-service VA and private outpatient treatment records 
reflect that the veteran was seen for a variety of medical 
disabilities, however, these records do not contain auditory 
threshold findings that could serve to establish the presence 
of a hearing loss disability in either ear for VA 
compensation purposes.  Similarly, there is no medical 
evidence that the veteran suffers from tinnitus.

The existence of current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 
1131; Gilpin v. West, 155 F.3d 1353
(Fed. Cir. 1998); Degmetich v. Brown, 104 F. 3d 1328 (1997); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992).

The veteran is competent to testify as the presence of 
observable symptomatology such as hearing loss or tinnitus.  
Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone 
v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent 
to testify to pain and visible flatness of his feet); 
Espiritu, 2 Vet. App. at 494-95 (lay person may provide 
eyewitness account of medical symptoms).  However, he is not 
competent to render an opinion as to whether his hearing loss 
meets the minimum threshold requirements to be considered a 
disability under 38 C.F.R. § 3.385 or that the existence of 
tinnitus is related to service.  The evidence does not 
indicate he met these criteria during service.  Moreover, he 
has not reported a continuity of symptomatology since service 
or other basis to relate his current complaints of claimed 
hearing loss or tinnitus to service.  Indeed, as was noted 
earlier, the post service medical records are essentially 
devoid of any indication that the veteran has complained, 
been treated for, or diagnosed with hearing loss or tinnitus.

As the preponderance of the evidence is against the claims 
for service connection for hearing loss for VA compensation 
purposes and tinnitus, there is no doubt to be resolved, and 
the claims are denied.  38 U.S.C.A. § 5107(b) (West 2002).

PTSD

The veteran contends that he has PTSD as a result of the 
following combat and non-combat events that occurred during 
his service in the Republic of Vietnam:  (1)  In October 
1966, Airman Mahoney called him a "faggot" in front of 
other serviceman in the barracks; (2) On December 22, 1967, 
he rode in a B2 strike team with Sgt. Howe and Sgt. Penneton 
at Ton Son Nhut Airfield; and (3) Almost being struck by a 
C130 aircraft while riding in a truck back to his post in 
October 1967.  (see, PTSD Questionnaire, received by the RO 
in August 2004). 

Service personnel records reflect that the veteran served in 
the Republic of Vietnam, i.e., March 13, 1967 to March 13, 
1968 while assigned to the 377th, Security Police Squadron, 
as an Air Policeman (Security) at Tan Son Nhut Airfield.  He 
was awarded the National Defense Service Medal and Vietnam 
Service and Campaign Medals.  It was also reported that the 
veteran had Counterinsurgency experience in Vietnam from 
March 13, 1967 to January 28,1968.  Performance Reports, 
dated from February 15, to November 1, 1967, reflect that the 
veteran performed all assigned duties and tasks in an 
exceptional manner. 

The initial question is whether the veteran has a current 
diagnosis of PTSD.  VA and private outpatient treatment 
records show no such disability.  To this end, VA treatment 
records contain diagnoses of other psychiatric disorders to 
include, but not limited to, depression and anxiety (see, 
September 2004 VA outpatient report, containing Axis I 
diagnoses of depression and anxiety).  

When evaluated by VA in September 2004, the VA examiner 
concluded, after a review of the entire claims files and 
mental status evaluation of the veteran, that the appellant 
did not meet the criteria for PTSD.  At that time, the VA 
examiner entered Axis I diagnoses of dysthymia, alcohol abuse 
sustained in full remission and pathological gambling (see, 
September 2004 VA PTSD examination report).  

Although a January 2007 VA outpatient report reflects that a 
VA clinician found the veteran to have had symptoms 
consistent with PTSD, and had referred him to a PTSD clinic, 
an Axis I diagnosis of PTSD was not entered; rule out PTSD 
was recorded (see, January 2007 VA outpatient report, 
containing Axis I diagnoses of pathological gambling, major 
depressive disorder, recurrent, anxiety disorder, rule out 
PTSD, and episodic alcohol abuse).  

Overall, there is no current diagnosis of PTSD in accordance 
with 38 C.F.R. § 4.125 as required by 38 C.F.R. § 3.304(f), 
and otherwise no evidence that any currently diagnoses 
psychiatric disorder (i.e., dysthymia, anxiety and depressive 
disorder) are related to military service.  As the 
preponderance of the evidence is against the claim for 
service connection for PTSD, there is no doubt to be 
resolved, and the claim is denied. 38 U.S.C.A. § 5107(b) 
(West 2002). 

III.  New and Material Evidence Claim

The veteran claims that he currently suffers from prostate 
cancer (originally claimed as a prostate condition) as due to 
Agent Orange exposure while serving in the Republic of 
Vietnam.   

Rating decisions become final unless a notice of disagreement 
is submitted within one year of notice of the decision.  38 
U.S.C.A. § 7105(c) (West 2002). 

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, VA will reopen 
the claim and review the former disposition of the claim. 38 
U.S.C.A. § 5108.  "New" evidence is existing evidence not 
previously submitted to agency decision makers.  "Material" 
evidence is existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

The Board must initially consider the question of whether new 
and material evidence has been received because it goes to 
the Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 
1366 (Fed. Cir. 2001).

The record shows that by a May 2002 rating decision, the RO 
denied the veteran's claim of service connection for benign 
prostate hypertrophy, claimed as a prostate condition.  In 
making their determination, the RO concluded that there was 
no evidence demonstrating that the veteran's current prostate 
disorder -then diagnosed as benign prostate hypertrophy - was 
related to his military service, to include as due to 
exposure to Agent Orange.  The RO also determined that there 
was no evidence of any "chronic prostate condition" within 
one year of service discharge. 

The veteran was afforded a notice of his appellate rights of 
the May 2002 decision.  The veteran did not express 
disagreement with this decision or otherwise complete a 
substantive appeal.  Because the veteran did not perfect a 
substantive appeal, the May 2002 rating action became final.  
38 U.S.C.A. § 7105(c); 38 C.F.R §§ 20.200, 20.201, 20.202, 
20.302, 20.1103.

By a May 2004 rating decision, the RO denied the veteran's 
claim of entitlement to service connection for prostate 
cancer, previously claimed as prostate condition.  The 
veteran perfected a timely appeal to this rating decision, 
which led to the present matter.  

When the claims on appeal were denied by the RO in May 2002, 
the evidence of record included the veteran's service medical 
records and VA and private treatment records, dating from 
October 1987 to February 2002.

Service medical records are negative for any subjective 
complaints, clinical findings and/or diagnoses of a prostate 
disorder.  To this end, a February 1968 service discharge 
examination report reflects that he veteran's genitourinary 
system was evaluated as "normal."  

The first post-service medical evidence of any prostate 
pathology was in October 1987; a private computerized 
tomography of the abdomen and pelvis revealed a slightly 
enlarge prostate gland.  VA progress reports, dated in the 
late 1990's, contain a diagnoses of benign prostate 
hypertrophy (BHP).   

Evidence added to the record since the RO's May 2004 denial 
includes extensive VA outpatient reports, dating from March 
2002 to January 2007, which merely show that the veteran 
continued to received treatment for BPH, sometimes described 
as hyperplasia of the prostate.  (The Board notes that BHP 
and benign prostatic hyperplasia are synonymous.  Dorland's 
Illustrated Medical Dictionary, 30th Edition, p. 886 (2000).)  
These records, however, do not contain any opinions as to the 
etiology of any of the aforementioned disabilities.  None of 
aforementioned records contain a diagnosis of prostate 
cancer.

The VA medical evidence added to the record is new in that it 
was not of record at that time of the RO's May 2004 rating 
decision.  None of the newly received evidence, however, is 
material because the substance of the VA outpatient treatment 
reports do not relate to unestablished facts necessary to 
substantiate any of the service connection claims.  This is 
so because they merely show continued treatment for the same 
prostate ailment he previously had, but do not contain any 
clinical evidence that they are related to his military 
service, to include Agent Orange exposure; nor is there 
evidence of prostate cancer manifested to a compensable 
degree within a year of discharge from service.  In short, 
the new evidence does not tend to prove anything that was not 
previously shown in May 2004.

Similarly, the veteran's contentions concerning the origins 
of the disability merely duplicate the evidence of record at 
the time of the previous denials.  Service personnel records 
reviewed in conjunction with the May 2002 rating decision 
reflect service in Vietnam (DD 214, received by the RO in 
August 1968, reflects that the veteran was awarded the 
Vietnam Campaign and Service Medals).  The veteran's lay 
statements are not probative of exposure to Agent Orange 
while stationed in the Republic of Vietnam.  See Bostain v. 
West, 11 Vet. App. 124 (lay hearing testimony which is 
cumulative of previous contentions which were considered by 
the decisionmaker at the time of the prior final disallowance 
is not new evidence). The evidence submitted is cumulative 
and redundant of the evidence of record in May 2002.

In short, although the newly received testimony and letter 
was not of record in May 2004 , it does not tend to support 
any of the veteran's claim in a manner not already shown in 
May 2004.  Therefore, the Board concludes that the newly 
received evidence is not material, and therefore, is not "new 
and material" within the meaning of 38 C.F.R. § 3.156(a).  
The claim is not reopened.


ORDER

Service connection for an ulcer is denied. 

Service connection for hearing loss is denied. 

Service connection for tinnitus is denied. 

Service connection for PTSD is denied. 

New and material evidence not having been received, the 
application to reopen a claim of entitlement to service 
connection for prostate cancer, to include as due to Agent 
Orange exposure (originally claimed as prostate condition) is 
denied.



_______________________________
JONATHAN B. KRAMER
Acting Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


